    Case 1:19-cr-00103-JTN ECF No. 12 filed 05/07/19 PageID.27 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,

             v.

JAMES VERNE RUSSELL,
                                                           INDICTMENT
                  Defendant.
_________________________________/

      The Grand Jury charges:

                                  COUNT 1
                        (Sexual Exploitation of a Child)

      On or about July 2, 2009, in Muskegon County, in the Southern Division of

the Western District of Michigan, the defendant,

                            JAMES VERNE RUSSELL,

knowingly used, persuaded, induced, and enticed a minor to engage in sexually

explicit conduct for the purpose of producing visual depictions of such conduct and

that were produced using materials which had been shipped or transported in

interstate and foreign commerce.

      Specifically, the defendant used, persuaded, induced, and enticed a boy,

Victim 1, who was approximately 8 years old, to engage in sexually explicit conduct,

including the lascivious exhibition of his pubic area. The defendant produced

images, including, but not limited to, img.337-1 and img.338-1, which depicted the

sexually explicit conduct. The defendant produced the images using an Olympus
    Case 1:19-cr-00103-JTN ECF No. 12 filed 05/07/19 PageID.28 Page 2 of 8



Stylus 1050SW digital camera that was manufactured outside the State of

Michigan.

18 U.S.C. § 2251(a) and (e)




                                       2
    Case 1:19-cr-00103-JTN ECF No. 12 filed 05/07/19 PageID.29 Page 3 of 8



                                  COUNT 2
                        (Sexual Exploitation of a Child)

      On or about July 14, 2009, in Muskegon County, in the Southern Division of

the Western District of Michigan, the defendant,

                              JAMES VERNE RUSSELL,

knowingly used, persuaded, induced, and enticed a minor to engage in sexually

explicit conduct for the purpose of producing visual depictions of such conduct and

that were produced using materials which had been shipped or transported in

interstate and foreign commerce.

      Specifically, the defendant used, persuaded, induced, and enticed a boy,

Victim 1, who was approximately 8 years old, to engage in sexually explicit conduct,

including the lascivious exhibition of his pubic area. The defendant produced

images, including, but not limited to, img.350-1, which depicted the sexually explicit

conduct. The defendant produced the images using a Canon EOS Digital Rebel XTi

digital camera that was manufactured outside the State of Michigan.

18 U.S.C. § 2251(a) and (e)




                                          3
    Case 1:19-cr-00103-JTN ECF No. 12 filed 05/07/19 PageID.30 Page 4 of 8



                                  COUNT 3
                        (Sexual Exploitation of a Child)

      On or about July 23, 2009, in Muskegon County, in the Southern Division of

the Western District of Michigan, the defendant,

                              JAMES VERNE RUSSELL,

knowingly used, persuaded, induced, and enticed a minor to engage in sexually

explicit conduct for the purpose of producing visual depictions of such conduct and

that were produced using materials which had been shipped or transported in

interstate and foreign commerce.

      Specifically, the defendant used, persuaded, induced, and enticed a boy,

Victim 1, who was approximately 8 years old, to engage in sexually explicit conduct,

including the lascivious exhibition of his pubic area. The defendant produced

images, including, but not limited to, img.329-1 and img.334-1, which depicted the

sexually explicit conduct. The defendant produced the images using a Canon EOS

Rebel XTi digital camera that was manufactured outside the State of Michigan.

18 U.S.C. § 2251(a) and (e)




                                          4
     Case 1:19-cr-00103-JTN ECF No. 12 filed 05/07/19 PageID.31 Page 5 of 8




                                  COUNT 4
                    (Transportation of Child Pornography)

      Sometime between about May and September 2018, the exact date being

unknown to the grand jury, in Muskegon County, in the Southern Division of the

Western District of Michigan, and elsewhere, the defendant,

                            JAMES VERNE RUSSELL,

knowingly transported child pornography in interstate commerce.

      Specifically, the defendant knowingly transported child pornography,

including, but not limited to, one or more of the images that he produced (as

charged in Counts 1-3 and incorporated herein) from Michigan to Nevada:

1.    img.329-1,
2.    img.334-1,
3.    img.337-1,
4.    img.338-1, and
5.    img.350-1.

18 U.S.C. § 2252A(a)(1) and (b)(1)
18 U.S.C. § 2256(8)(A)




                                          5
     Case 1:19-cr-00103-JTN ECF No. 12 filed 05/07/19 PageID.32 Page 6 of 8



                                   COUNT 5
                       (Possession of Child Pornography)

      Sometime between about May and September 2018, the exact date being

unknown to the grand jury, in the Southern Division of the Western District of

Michigan, and elsewhere, the defendant,

                            JAMES VERNE RUSSELL,

did knowingly possess images of child pornography that involved a prepubescent

minor, including, but not limited to, one or more of the images listed below by

filename:

1.    img.329-1,
2.    img.334-1,
3.    img.337-1,
4.    img.338-1, and
5.    img.350-1.

Such images were produced using materials which had been shipped or transported

in interstate and foreign commerce, including, but not limited to, digital cameras

manufactured outside the State of Michigan.

18 U.S.C. § 2252A(a)(5)(B) and (b)(2)
18 U.S.C. § 2256(8)(A)




                                          6
    Case 1:19-cr-00103-JTN ECF No. 12 filed 05/07/19 PageID.33 Page 7 of 8



                           FORFEITURE ALLEGATION
                         (Sexual Exploitation of a Minor,
                      Transportation of Child Pornography,
                      And Possession of Child Pornography)

       The allegations contained in Counts 1 through 5 of this Indictment are

hereby realleged and incorporated by reference for the purpose of alleging

forfeitures pursuant to 18 U.S.C. § 2253.

       Pursuant to 18 U.S.C. § 2253, upon conviction of one or offenses in violation

of 18 U.S.C. §§ 2251 or 2252A,

                              JAMES VERNE RUSSELL

shall forfeit to the United States of America any visual depiction described in 18

U.S.C. § 2252A; any matter which contains any such visual depiction that was

produced, transported, mailed, shipped, and received in violation of Title 18, United

States Code, Chapter 110; any property, real or personal, constituting or traceable

to gross profits or other proceeds obtained from the offenses; and any property, real

or personal, used or intended to be used to commit or to promote the commission of

the offenses or any property traceable to such property. The property to be

forfeited, as to all counts, includes, but is not limited to, the following:

       1.     MacBook Model #A1502 (Serial number C02LL5JQFH00),
       2.     MacBook (Serial number W80485N8ATP),
       3.     iPad Air, Model #A1566 (Serial number DMQP3GVTG5VW),
       4.     WD External HDD My Passport (Serial number WXC1A82F9581),
       5.     Apple iPhone X (Serial number 354843092081590),
       6.     SanDisk 64 GB USB thumb drive,
       7.     Memorex 128 GB USB thumb drive,
       8.     Silver/Black USB thumb drive MASFPS,
       9.     1 GB Digital Film Flash memory card,
       10.    PNY 16 GB SD card,
       11.    Lexar 32 GB SD card,

                                             7
    Case 1:19-cr-00103-JTN ECF No. 12 filed 05/07/19 PageID.34 Page 8 of 8



      12.    Transcend 32 GB SD card,
      13.    4 GB Digital Film Flash memory card,
      14.    PQI 128 MB Compact Flash Card,
      15.    70 miscellaneous CD/DVDs,
      16.    11 miscellaneous pocket and/or mini CD/DVDs,
      17.    1 Floppy Disk,
      18.    8 x 10 Print-out of nude juvenile, and
      19.    15 rolls of 35mm film cartridge (undeveloped).

      If any of the property described above, as a result of any act or omission of

the defendant:

      1.     cannot be located upon the exercise of due diligence;
      2.     has been transferred or sold to, or deposited with, a third party;
      3.     has been placed beyond the jurisdiction of the court;
      4.     has been substantially diminished in value; or
      5.     has been commingled with other property which cannot be divided
             without difficulty,

the United States of America shall be entitled to forfeiture of substitute property

pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 2253(b) and by 28

U.S.C. § 2461(c).

18 U.S.C. § 2253
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)
18 U.S.C. § 2251
18 U.S.C. § 2252A
18 U.S.C. § 2256(8)(A)

                                        A TRUE BILL


                                        __________________________________________
                                        GRAND JURY FOREPERSON
ANDREW BYERLY BIRGE
United States Attorney


___________________________________
DANIEL Y. MEKARU
Assistant United States Attorney
                                          8
